—In a proceeding pursuant to Lien Law § 19 to discharge a mechanic’s lien; Brothers Insulation Co., Inc., appeals from a judgment of the Supreme Court, Kings County (Belen, J.), dated March 30, 1998, which granted the petition.
Ordered that the judgment is affirmed, with costs.
*294The Supreme Court correctly determined that the appellant was not authorized to file a mechanic’s lien on-the subject property, which is owned by the City of New York. Pursuant to Lien Law § 2 (7), an improvement located on property owned by the City is a “public improvement” subject to the rule prohibiting the filing of mechanic’s liens (see, Matter of Paerdegat Boat & Racquet Club v Zarrelli, 57 NY2d 966, revg for reasons stated in concurring in part and dissenting in part opn by Hopkins, J., at the App Div, 83 AD2d 444). Contrary to the appellant’s contention, the 1992 amendments to Lien Law § 2 (7) (L 1992, ch 662) do not constitute authority for its lien. Those amendments were intended to exclude, from the definition of the term “public improvement”, improvements located on real property owned by industrial development agencies in which a private entity had the beneficial interest (see, Davidson Pipe Supply Co. v Wyoming County Indus. Dev. Agency, 85 NY2d 281, 287). The holding of the Appellate Division, First Department, in the case of Garofalo Elec. Co. v General Elec. Co. (190 AD2d 569) is not to the contrary. Bracken, J. P., Friedmann, Goldstein and McGinity, JJ., concur.